Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings were received on 06/30/2022.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a data processing unit” in claim 13, does not invoke 112(f) and is broadly interpreted to be a processor or computer that is capable of processing data.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva (US 20170089577 A1) in view of Patel (US 10760793 B2) and Gleeson (US 20070062196 A1).
Regarding claim 1
DeSilva discloses a method for monitoring an aircraft turboshaft engine (Abstract, turboshaft engine in Fig 1B) which comprises 
a spark plug (igniter 202, Para 0034 bottom) and a sensor (dynamic pressure sensors 270, 271, Para 0039 top) capable of outputting an acoustic signal (sensors 270, 271 receive acoustic oscillations 290 generated by the flame and convert the oscillations into signals, Para 0039, i.e. acoustic signal), comprising, 
based on the acoustic signal output by the sensor (270, 271), both determining an acoustic level of the turboshaft engine (sensors 270, 271 determine the acoustic oscillations 290 of the combustor of the turboshaft engine, Para 0039; 
note that the claim does not require to determine a vibration level of a shaft of the engine, but broadly a vibration level of the turboshaft engine, thus an acoustic level of a combustor is interpreted to be an acoustic level of the turboshaft engine since the combustor is a part of the turboshaft engine) 
as well as determining a wear indicator of the spark plug (dynamic pressure sensors 270, 271 are used to pick up sounds created by the igniter, Para 0040, this data is used to illustrate a time series of dynamic pressure during ignition operation that can be used to monitor health of an igniter, Para 0041, the acoustic signature during the time interval of igniter operation is used to determine the health of the igniter and conditions that indicate the igniter should be repaired or replaced, Para 0044, this indicates that the acoustic oscillations measured by 270, 271 are used to indicate a wear condition of a spark plug/igniter).  
DeSilva further discloses that the sensors 270, 271 measure acoustic oscillations generated by the flame and convert the oscillations into signals (Para 0039), but is silent on the sensors 270, 271 being vibration sensors capable of outputting a vibration signal.
However, Patel teaches that combustion acoustics include noise, vibrations, or harmonics due to pressure oscillations during combustion of fuel/air mixture in the combustion chamber (Col 7 ll. 11-16).
Furthermore, Gleeson teaches a method to control a combustor for a gas turbine (Abstract) comprising a plurality of dynamic pressure sensors for sensing acoustic vibrations of the combustor (sensors 110, 112, 114 and 116 are dynamic pressure sensors configured to sense acoustic vibrations of combustor cans 102, 104, 106, and 108, Fig 1, Para 0016 middle) and outputting a vibration signal (data from sensors 110, 112, 114, and 116 is provided to a computing system 118, Para 0016 middle; this indicates that the sensors output acoustic vibration data, i.e. signal, to the computing system 118). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the dynamic pressure sensors in DeSilva to sense acoustic oscillations in the combustor including vibrations and output a vibration signal, as suggested and taught by Patel and Gleeson, because this would allow for precise monitoring of combustion condition such as unsteady energy release during combustion of the fuel/air mixture (Patel, Col 7 ll. 11-16) as well as detecting hardware damage of the engine (Gleeson, Abstract).
Regarding claim 2
	DeSilva in view of Patel and Gleeson discloses the method according to claim 1.
DeSilva further discloses wherein determining the wear indicator comprises the steps of: 
filtering the vibration signal output by the vibration sensor (trace 310 is the sensor raw signal after filtering to remove frequencies outside a band of interest for the combustion analysis system, Fig 3, Para 0042);
detecting breakdown peaks in the filtered vibration signal (Fig 4B shows the spectrogram during igniter operation that relates to the health of the igniter, Para 0047, which includes data being a peak frequency, peak maximum amplitude, Para 0049, these data is detected by the sensor, thus this step is interpreted to be detecting the breakdown peaks); and    
characterizing the detected breakdown peaks (data from Fig 4B is analyzed to include a peak frequency, peak maximum amplitude, Para 0049, the characteristics of the peaks are interpreted to be the frequency and maximum amplitude).
Regarding claim 3
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises counting the peaks (Fig 9A shows five ignition firing operations of a healthy igniter with a peak amplitude of about +/- 0.4, Para 0074, Fig 9B shows five ignition firing operations with a faulty igniter with a peak amplitude of about 0.1, Para 0075; this indicates that characterizing the detected breakdown peaks include to count the number of peaks, in this case five, and to determine the amplitude of those peaks, in this case 0.4 and 0.1).
Regarding claim 4
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises determining an amplitude (Fig 9A shows five ignition firing operations of a healthy igniter with a peak amplitude of about +/- 0.4, Para 0074, Fig 9B shows five ignition firing operations with a faulty igniter with a peak amplitude of about 0.1, Para 0075; this indicates that characterizing the detected breakdown peaks include to determine the amplitude of those peaks, in this case 0.4 and 0.1) of each detected breakdown peak.  
Regarding claim 5
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises determining a frequency (Fig 4B shows the spectrogram during igniter operation that relates to the health of the igniter, Para 0047, which includes data being a peak frequency Para 0049) of the detected breakdown peaks.  
Regarding claim 6
	DeSilva in view of Patel and Gleeson discloses the method according to claim 5.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises computing an aperiodicity indicator of the detected breakdown peaks (Fig 11C is a graph of a zoomed portion of the time series near 1 second for a healthy igniter, there is a peak clearly centered at 1.1 seconds with value of about 0.4, bracketed by two symmetric shoulder peaks, Para 0081, Fig 11D is a graph of a zoomed portion of the time series near 1 second for a faulty igniter, there is no peak value even as large as 0.1, and a central peak with symmetric shoulders is not evident, Par 0082; this indicates that the graph in Fig 11D is irregular from Fig. 11C, interpreted to be an aperiodicity indicator).
Regarding claim 10
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses determining a consolidated wear indicator (wear indicator is determined in Figs 9A and 9C by evaluating the peak amplitude for five firing operations) by combining, using a spark plug damage model (Fig 9B shows a faulty igniter, Para 0075, this is interpreted to be the spark plug damage model), the characterizing of the breakdown peaks (the damage model has a characteristic of a peak amplitude of about 0.1, Para 0075) and operating conditions (interpreted to be the five ignition firing operation) for igniting the turboshaft engine.
Regarding claim 13
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses a data processing unit (control system 170, construed as the data processing unit, system 170 also includes an igniter health module 180 configured to deduce the status of the igniter based on the data collected from the sensor 150, para 0031) configured to implement the filtering, and detecting and characterizing the steps of the method according to claim 2.  
Regarding claim 14
	DeSilva in view of Patel and Gleeson discloses the method according to claim 2.
DeSilva further discloses a non-transitory computer program product comprising code instructions (code instructions stored in the control system 170, construed as the non-transitory computer program product because system 170 includes an igniter health module 180 configured to deduce the status of the igniter based on the data collected from the sensor 150, para 0031, this indicates that the system 170 has code instructions to perform the steps) for implementing the filtering, and detecting and characterizing the steps of the method according to claim 2, when said program is executed on a computer (control system is a computer system, Para 0030).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Patel and Gleeson, as applied to claim 10 above, and further in view of Foiret (US 20150285093 A1).
Regarding claim 12
	DeSilva in view of Patel and Gleeson discloses the method according to claim 10.
DeSilva in view of Patel and Gleeson is silent on wherein the operating conditions for igniting the turboshaft engine are determined from measurement of a temperature.
However, Forfeit teaches a method of detecting a degradation in the ignition sequence of the engine (Abstract) comprising a step of determining operating conditions for igniting the turboshaft engine based on (Para 0064) a thermal condition of the engine (temperature) and a number of discharges from a spark plug (Para 0064). This indicates that the operating conditions for igniting the turboshaft engine are determined from measurement of a temperature (thermal condition of the engine, Para 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also consider a measurement of temperature, as suggested and taught by Forfeit, as an operating conditions for igniting the turbine shaft engine in DeSilva as modified by Patel and Gleeson, because thermal condition of the engine has one of the greatest influence in the ignition duration of the engine, which would consequently affect the health of an ignitor (Para 0053).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Patel and Gleeson, as applied to claim 13 above, and further in view of Kessie (US 20170361947 A1).
Regarding claim 15
DeSilva in view of Patel and Gleeson discloses a system for monitoring a turboshaft engine (Abstract), the system configured to determine the spark plug wear indicator from the characterizing of the ignition peaks carried out by a data processing unit according to claim 13 on board the aircraft.
DeSilva in view of Patel and Gleeson is silent on a ground computer connected to the data processing unit.
However, Kessie teaches a method of operating a turboshaft engine onboard an aircraft (Abstract) including receiving, by one or more computing devices, sets of data from a data acquisition systems configured to communicate with an onboard system of an aircraft (Para 0005) such that the one or more computing devices comprises a ground-based computing system (Para 0020, the ground-based computing system, i.e. ground computer, to receive a sets of data from the sensors on the aircraft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect the data processing unit in DeSilva as modified by Patel and Gleeson, to a ground computer, as suggested and taught by Kessie, because all the claimed elements were known in the prior art (a data processing unit on an aircraft and a ground computer) and one skilled in the art could have combined the elements as claimed by known methods (the ground computer to receive sets of data from the data processing unit onboard an aircraft) with no change in their respective functions (the ground computer to process the sets of data and determine operation conditions of components onboard the aircraft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

Allowable Subject Matter
Claim(s) 7-9 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claims 7 and 8, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
transmitting an ignition command to an excitation circuit configured to output breakdown pulses to the spark plug upon receipt of the ignition command.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
discriminating between a fault in the spark plug and a fault in an excitation circuit configured to output breakdown pulses to the spark plug.
In claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
wherein the spark plug damage model weights the wear indicator to determine the wear indicator.

Response to Arguments
i.	Applicant's arguments filed on 06/30/2022, page 7, have been fully considered but they are not persuasive. Applicant argues that DeSilva teaches signals such as acoustic oscillations created by the flame and/or sounds from the igniter, thus DeSilva does not use a vibration sensor or disclose monitoring the level of vibration of the turboshaft engine itself, but only the noise made by the sparkplug. Additionally, Gleeson is primarily concerned with temperature drift rather sparkplug health, thus deals with completely different technical challenge. 
The Examiner’s response is below:
The claim limitation “the level of vibration of the turboshaft engine” is broadly interpreted to be any vibration level of any component within the engine, because the claim does not require that the sensors are mounted on a shaft of the engine to measure a vibration level of the shaft. Thus, sensors that measure a vibration level of a component, in this case a combustor, within the turboshaft engine and output a vibration signal, would meet the limitation of the claim.
DeSilva teaches dynamic pressure sensors that receive acoustic oscillation from a combustor flame. However, acoustic oscillations are known in the art to also include information such as noise, vibration, or harmonics, taught by Patel. Thus, by measuring acoustic oscillations, the dynamic pressure sensors in DeSilva can also be configured to measure vibrations in the combustor, taught by Patel. Furthermore, Gleeson teaches that dynamic pressure sensors can also be used to measure acoustic vibrations in a combustor. Thus, the sensors in DeSilva can also be configured to measure acoustic oscillations along with acoustic vibrations in the combustor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (US 10443842 B2) teaches controlling combustion based on vibration
Han (US 10415480 B2) teaches to modulate fuel flow to reduce dynamic oscillation
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741